Barnard, P. J.
The plaintiff recovered a judgment for a limited divorce, with the costs and disbursement of the action. There had been granted previous to judgment $100 for a counsel fee pending the litigation. The court, on application, denied a motion for an additional allowance, upon the ground that no power existed in the court to make such an allowance in a divorce action, and citing Beadleston v. Beadleston, 103 N. Y. 402, 8 N. E. Rep. 735. The case upholds the decision at special term. We think, however, in view of the fact that $100 counsel fee had been allowed, and no further application made, that the $100 and the costs of the action were sufficient compensation to the plaintiff’s attorney for the trial of the issue in the action. Even if the court had the power to grant an extra allowance, the ease was not one where' such an allowance was called for by anything disclosed by the appeal papers.
Order affirmed, with costs and disbursements. All concur.